Exhibit 10.23

Management Incentive Plan (MIP) 2006

Overview:

The 2006 Management Incentive Plan provides eligible participants with the
opportunity to earn incentive pay based upon one or more of the following
factors:

·                  SITEL achieving its Earnings Per Share (EPS) target,

·                  The Business Unit achieving its Business Unit Contribution
(BUC) target, and

·                  The individual’s contribution toward achieving the BU/SITEL
objectives

Eligible participants are employees who are typically in Grade 15 and above. 
Employees classified as a Manager and/or Director, must also be a direct report
to the Business Unit Leader or SWW Division Head to be considered an eligible
participant.

Incentive Opportunity:

SITEL has chosen a “percentage of base salary” as the appropriate target
incentive opportunity.  The table below shows the applicable percentage at
various grade levels.

CEO, ExCo

 

100% of base salary

COOs (grade 19)

 

40% of base salary

BU Leaders/MDs/Global SVPs
(typically grades 16 – 19)

 

30% of base salary

VPs and Directors (typically grades 16 – 17)

 

20% of base salary

Managers (typically grade 15)

 

15% of base salary

 

Incentive Components:

MIP participants within BUs have a target incentive opportunity that is split
between an EPS performance component and a BUC performance component.

The amount of the split depends upon the level of employee. The higher the
employee’s job grade level, the greater the proportion of target incentive
opportunity is based on EPS.  The table below summarizes the proportion of
target incentive opportunity that is based on EPS and BUC.

Level

 

Incentive Based on
EPS

 

Incentive Based on
BUC

 

CEO, ExCo, Group COOs, and Global SVPs
(Grades 19)

 

100

%

0

%

SWW VPs, Directors, and Managers
(typically Grades 15-17)

 

100

%

0

%

BU Leaders/MDs
(typically Grades 16 – 18)

 

40

%

60

%

BU VPs, Directors, and Managers
(typically Grades 15-17)

 

20

%

80

%

 


--------------------------------------------------------------------------------




Incentive Plan Thresholds (“Gatekeepers”):

To be eligible for any award or payment based on either performance component
(EPS or BUC), certain threshold conditions must be met.

Revenue Growth Threshold (BU Participants Only) — To maintain a high level of
focus on revenue growth, a minimum level of revenue growth has been defined.  A
BU must achieve a minimum of 70% of planned revenue growth before the plan
participant is eligible for either the EPS or BUC incentive payments.  “Planned
revenue growth” is the difference between the FY2005 actual revenues and the
FY2006 budgeted revenues.  A BU that fails to achieve at least 70% of planned
revenue growth is ineligible for either an EPS or BUC incentive payment.   If
the planned revenue growth of a BU is negative, that is, the FY2006 budgeted
revenues are less than FY2005, then the BU must not have a revenue decrease any
greater than the budgeted decrease in order to be eligible for an EPS or BUC
incentive payment.

EPS Threshold (All Participants) — In addition to the Revenue Growth Threshold,
the Compensation Committee of the Board of Directors has defined a minimum level
of EPS.  SITEL must achieve a minimum EPS before the plan participant is
eligible for either the EPS or BUC incentive payment. This minimum EPS level is
necessary to fund the MIP, but does not guarantee a payout of any incentive
payments to plan participants.

[g195191kwi001.gif]

EPS Performance Component:

A low target EPS, defined by the Compensation Committee of the Board of
Directors, must be met or exceeded to trigger the calculation of an EPS award
amount.  At the low target EPS level, 30% of the incentive opportunity
(associated with the EPS component) is awarded (not necessarily paid).  For each
additional 1 cent (USD) of EPS above the low target EPS level, an additional 6%
of the incentive opportunity (associated with the EPS component) will be
awarded, up to a maximum incentive opportunity of 120% (associated with the EPS
component).  The award percentages at various EPS levels are shown in the table
below:

2


--------------------------------------------------------------------------------




 

EPS Level

 

Award Percentage for EPS
Component of the Total 
Incentive Opportunity

 

Low target

 

30

%

Low target + 1 cent

 

36

%

Low target + 2 cents

 

42

%

Low target + 3 cents

 

48

%

Low target + 4 cents

 

54

%

Low target + 5 cents

 

60

%

Low target + 6 cents

 

66

%

Low target + 7 cents

 

72

%

Low target + 8 cents

 

78

%

Low target + 9 cents

 

84

%

Low target + 10 cents

 

90

%

Low target + 11 cents

 

96

%

Low target + 12 cents

 

102

%

Low target + 13 cents

 

108

%

Low target + 14 cents

 

114

%

Greater than low target + 15 cents

 

120

%

 

--------------------------------------------------------------------------------

*For purposes of this plan “target” payment will equal 96%

BUC Performance Component (BU Participants Only):

Each BU has a Target BUC expressed as a percentage of the BU’s revenue, together
with a Low Target BUC and High Target BUC.  If the actual BUC performance is
below the Low Target, no incentive award is made for the BUC component.  If the
actual BUC performance is above the Low Target but below the Target, 75% of the
incentive opportunity (associated with the BUC component) is awarded (not
necessarily paid).  If the actual BUC performance is at or above the Target but
below the High Target, 100% of the incentive opportunity (associated with the
BUC component) is awarded (not necessarily paid).  If the actual BUC performance
meets or exceeds the High Target, the maximum incentive opportunity of 120%
(associated with the BUC component) is awarded (not necessarily paid). The award
percentages at various BUC performance levels are shown in the table below.

BUC Performance Level

 

Award Percentage for BUC
Component of the Total 
Incentive Opportunity

 

below Low Target

 

0

%

above Low Target & below Target

 

75

%

at or above Target

 

100

%

at or above High Target

 

120

%

 

3


--------------------------------------------------------------------------------




Individual Performance Impact on Incentive Payments (All Participants):

The actual amount of an individual’s incentive award may be reduced due to
personal performance.  Each MIP participant’s manager is to assess the
individual’s contribution to achieving the objectives of the corporation.  The
mechanism for making this assessment is the individual’s performance review in
which financial and non-financial performance objectives are defined.  If the
individual’s manager determines that the individual’s performance was below
expectations, the manager may reduce the incentive award by a fraction or the
entire amount.

All reductions in an incentive award are to be reviewed by the appropriate HR
manager to ensure the completeness and accuracy of the MIP participant’s
manager’s assessment.

Days Sales Outstanding (DSO) Impact on BUC Incentive (BU Participants Only):

DSO has been added to the MIP for 2006 due to the significant financial effect
of deteriorating accounts receivable effectiveness. Every day of additional
consolidated DSO, SITEL must borrow and pay interest on an additional $2.75
million.  A five day increase in DSO increases SITEL’s total debt by 10% and
interest expense by more than $1 million.

DSO is calculated by dividing accounts receivable by the average daily revenue
for the preceding quarter. DSO will be measured at the end of each quarter in
2006. The average of the four quarterly DSO values will be the DSO “performance
of record” for measurement against the target.  Each BU will receive an
individually determined target, approved in advance by the SWW CFO, based upon
their historic DSO performance and the Company’s overall objective.

The DSO effect on BUC is represented as a three percent (3%) reduction in BUC
payment for each one percent (1%) of DSO the BU is above their established
target. The maximum reduction for missing the target DSO is 30%.

For example, if a BU’s DSO target has been set at 65 days and the average actual
DSO over the four quarters is 70 days, then the DSO target has been missed by
7.7% (70 – 65 = 5 divided by 65 = 7.7%)  Since the reduction to BUC is
calculated as a 3% reduction for every 1% above the target, the actual reduction
to the BUC incentive payout will be 23% (7.7% X 3% = 23.1%).

Incentive Calculation Examples:

Example 1 — Business Unit Leader/Managing Director

The tables below illustrate the incentive calculations for an employee with a
base salary of $100,000 and an incentive opportunity of 30% of base salary,
under several different EPS, BUC and DSO performance level achievement
scenarios: 

Incentive Calculation Based on EPS Component

 

Maximum Incentive 
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on EPS

 

EPS Performance Level 
Scenarios

 

Incentive Award Calculation as 
% of Base Salary

 

% of 
Base

 

Incentive 
Award

 

30% of Base Salary

 

40

%

Below minimum EPS

 

(.30 X .40) X .0

 

0

 

0

 

 

 

 

 

Low target

 

(.30 X .40) X .30

 

3.60

%

3,600

 

 

 

 

 

Low Target + 2 cents

 

(.30 X .40) X .42

 

5.04

%

5,040

 

 

 

 

 

Low Target + 9 cents

 

(.30 X .40) X .84

 

10.08

%

10,080

 

 

 

 

 

Low Target + 15 cents

 

(.30 X .40) X 1.20

 

14.40

%

14,400

 

4


--------------------------------------------------------------------------------




Incentive Calculation Based on BUC Component

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on BUC

 

BUC Performance Level
Scenarios

 

Incentive Award Calculation as
% of Base Salary

 

% of 
Base

 

Incentive 
Award

 

30% of Base Salary

 

60

%

Below Low Target = 0

 

(.30 X .60) * (.0)

 

0.0

%

0

 

 

 

 

 

> or = Low Target =.75

 

(.30 X .60) * (.75)

 

13.5

%

13,500

 

 

 

 

 

> or = Target = 1.0

 

(.30 X .60) * (1.00)

 

18.0

%

18,000

 

 

 

 

 

> or = High Target = 1.2

 

(.30 X .60) * (1.20)

 

21.6

%

21,600

 

 

Incentive Calculation Based on BUC and DSO Component

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on BUC

 

BUC Performance Level
Scenarios

 

Incentive 
Award

 

BUC Incentive 
Payout IF DSO 3%
above target (9% 
reduction)

 

BUC Incentive Payout 
IF DSO 10% above 
target (30% reduction

 

30% of Base Salary

 

60

%

Below Low Target

 

0

 

0

 

0

 

 

 

 

 

> or = Low Target

 

13,500

 

12,285

 

9,450

 

 

 

 

 

> or = Target

 

18,000

 

16,380

 

12,600

 

 

 

 

 

> or = High Target

 

21,600

 

19,656

 

15,120

 

 

In the examples above, the incentive awards shown are the maximum possible
payout.  For example, assuming an actual EPS of Low Target + 2 cents and Target
BUC performance, the EPS component incentive award would be $5,040 and the BUC
component incentive award would be $18,000 for a total incentive award of
$23,040.  Assuming then that the DSO was on target, $23,040 would be the
calculated payment.  If the DSO was 3% greater, the BUC calculation would be
reduced to $$16,380 or a final calculated payment of $21,420.  The MIP
participant’s manager might, through a performance review, determine that this
person had performed below expectations during the year such that the actual
payment should be reduced by $6,000, such that the actual incentive payment
would be $17,040 or $15,420 depending upon which DSO calculation is appropriate.
Note that the $6,000 reduction in this example does NOT become available to the
manager to pay to another individual.  A MIP participant’s manager may decrease,
but not increase, an incentive award based upon individual performance.

Example 2 – Business Unit Vice President or Director

The tables below illustrate the incentive calculations for BU VP or Director
with a base salary of $100,000 and an incentive opportunity of 20% of base
salary, under several different EPS, BUC and DSO performance level achievement
scenarios:

Incentive Calculation Based on EPS Component

 

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on EPS

 

EPS Performance Level 
Scenarios

 

Incentive Award Calculation as
% of Base Salary

 

% of 
Base

 

Incentive 
Award

 

20% of Base Salary

 

20

%

Below minimum EPS

 

(.20 X .20) X  (.0)

 

0

%

0

 

 

 

 

 

Low target

 

(.20 X .20) X .30

 

1.20

%

1,200

 

 

 

 

 

Low Target + 2 cents

 

(.20 X .20) X .42

 

1.68

%

1,600

 

 

 

 

 

Low Target + 9 cents

 

(.20 X .20) X .84

 

3.36

%

3,360

 

 

 

 

 

Low Target + 15 cents

 

(.20 X .20) X 1.20

 

4.80

%

4,800

 

5


--------------------------------------------------------------------------------




Incentive Calculation Based on BUC Component

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on BUC

 

BUC Performance Level
Scenarios

 

Incentive Award Calculation as
% of Base Salary

 

% of 
Base

 

Incentive 
Award

 

20% of Base Salary

 

80

%

Below Min = zero

 

(.2 X .8) * (.0)

 

0.0

%

0

 

 

 

 

 

> or = Low Target =  .75

 

(.2 X .8) * (.75)

 

12.0

%

12,000

 

 

 

 

 

> or = Target =  1.0

 

(.2 X .8) * (1.0)

 

16.0

%

16,000

 

 

 

 

 

> or = Over Target = 1.2

 

(.2 X .8) * (1.2)

 

19.2

%

19,200

 

 

Incentive Calculation Based on BUC and DSO Component

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity
Based on BUC

 

BUC Performance Level
Scenarios

 

Incentive 
Award

 

BUC Incentive Payout 
IF DSO 3% above 
target (9% reduction)

 

BUC Incentive 
Payout IF DSO 
10% above target 
(30% reduction)

 

20% of Base Salary

 

80

%

Below Min

 

0

 

0

 

0

 

 

 

 

 

> or = Low Target

 

12,000

 

10,920

 

8,400

 

 

 

 

 

> or = Target

 

16,000

 

14,560

 

11,200

 

 

 

 

 

> or = Over Target

 

19,200

 

17,472

 

13,440

 

 

Example 3 – Business Unit Manager

The tables below illustrate the incentive calculations for BU Manager with a
base salary of $75,000 and an incentive opportunity of 15% of base salary, under
several different EPS and BUC performance level achievement scenarios:

Incentive Calculation Based on EPS Component

 

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on EPS

 

EPS Performance Level 
Scenarios

 

Incentive Award Calculation as 
% of Base Salary

 

% of 
Base

 

Incentive 
Award

 

15% of Base Salary

 

20

%

Below minimum EPS

 

(.15 X .20) X  .0

 

0

%

0

 

 

 

 

 

Low target

 

(.15 X .20) X .30

 

0.90

%

675

 

 

 

 

 

Low Target + 2 cents

 

(.15 X .20) X .42

 

1.26

%

945

 

 

 

 

 

Low Target + 9 cents

 

(.15 X .20) X .84

 

2.52

%

1,890

 

 

 

 

 

Low Target + 15 cents

 

(.15 X .20) X 1.20

 

3.60

%

2,700

 

 

Incentive Calculation Based on BUC Component

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on BUC

 

BUC Performance Level
Scenarios

 

Incentive Award Calculation 
as % of Base Salary

 

% of 
Base

 

Incentive 
Award

 

15% of Base Salary

 

80

%

Below Min =  zero

 

(.15 X .8) * (.0)

 

0.0

%

0

 

 

 

 

 

> or = Low Target =  .75

 

(.15 X .8) * (.75)

 

9.0

%

6,750

 

 

 

 

 

> or = Target =  1.0

 

(.15 X .8) * (1.0)

 

12.0

%

9,000

 

 

 

 

 

> or = Over Target  = 1.2

 

(.15 X .8) * (1.2)

 

14.4

%

10,800

 

 

6


--------------------------------------------------------------------------------




Incentive Calculation Based on BUC and DSO Component

Maximum Incentive
Opportunity

 

Percentage of 
Incentive Opportunity 
Based on BUC

 

BUC Performance Level
Scenarios

 

Incentive
Award

 

BUC Incentive 
Payout IF DSO 3% 
above target (9% 
reduction)

 

BUC Incentive Payout 
IF DSO 10% above 
target (30% reduction)

 

15% of Base Salary

 

80

%

Below Min

 

0

 

0

 

0

 

 

 

 

 

> or = Low Target

 

6,750

 

6,142

 

4,725

 

 

 

 

 

> or = Target

 

9,000

 

8,190

 

6,300

 

 

 

 

 

> or = Over Target

 

10,800

 

9,828

 

7,560

 

 

Example 4 – ExCO, Group COO’s, GSVP’s, Vice President or Director (Grade 15+)

The table below illustrates the incentive calculation for an SWW VP or Director
with a base salary of $100,000, and the incentive opportunity of 20% of base
salary, and several different EPS achievement scenarios:

Incentive Calculation Based on EPS Component

Maximum Incentive
Payment

 

Percentage of 
Incentive Opportunity 
Based on EPS

 

EPS Scenarios

 

Incentive Payment Calculation
- Resulting % of Base Salary

 

% of 
Base

 

Incentive 
Award

 

20% of Base Salary

 

100

%

Below minimum EPS

 

(.20 X 1) X  .0

 

0

%

0

 

 

 

 

 

Low target

 

(.20 X 1) X .30

 

6.00

%

6,000

 

 

 

 

 

Low Target + 2 cents

 

(.20 X 1) X .42

 

8.40

%

8,400

 

 

 

 

 

Low Target + 9 cents

 

(.20 X 1) X .84

 

16.80

%

16,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Target + 10 cents

 

(.20 X 1) X 1.20

 

24.00

%

24,000

 

 

In the example above, the incentive award is the maximum possible payout.  For
example, assuming an actual EPS of Low Target + 2 cents, the incentive award
would be $8,400.  The MIP participant’s manager might, through a PACMan review,
determine that this person had performed below expectations during the year such
that the actual payment should be reduced by $4,000, such that the actual
incentive payment would be $4,400. Note that the $4,000 reduction in this
example does NOT become available to the manager to pay to another individual. 
A MIP participant’s manager may decrease, but not increase, an incentive award
based upon individual performance.

Confidentiality:

This plan is confidential and is not for publication or distribution internally
beyond the authorized distribution or outside of SITEL.

The EPS targets referred to in this document represent “insider information”
that cannot be compromised by accidental disclosure; therefore, these EPS
targets will be communicated verbally to eligible participants. These targets
are documented in the meeting minutes of the Compensation Committee of the Board
of Directors.

2006 MIP Guidance and Restrictions:

1.               This plan is a privilege, and incentives come into effect only
if the specified threshold conditions of minimum EPS and revenue growth
(applicable to BU participants), EPS

7


--------------------------------------------------------------------------------




targets, BUC targets and revenue growth objectives, and DSO targets (applicable
to BU participants) are met or exceeded.

2.               Participation in this plan is completely voluntary.
Participants must electronically acknowledge their participation within the
published notice period after receiving electronic notification of their
eligibility. Failure to electronically accept the Plan and individual targets
posted on SOL on or before the published deadline will result in the eligible
plan participant to have voluntarily forfeited participation in the plan and any
and all incentive pay outlined herein.

3.               This plan supersedes any and all prior oral or written
arrangements, commitments, and understandings regarding incentive pay between
SITEL and the MIP participant.  Any changes and/or modifications to this MIP
must be in writing and signed by the Exco.

4.               A MIP incentive opportunity is a percentage of the
participant’s annual base salary.  A participant’s “annual base salary” excludes
any non-standard payments such as hiring bonuses, special incentive awards,
draws, travel allowances, ex-pat allowances, etc.

5.               Newly eligible employees with an eligibility effective date on
or after October 1, 2006 will be reviewed for consideration in the MIP for the
2007 calendar year and will not be eligible to participate in FY2006.

6.               MIP payments will be pro-rated based on time spent at
particular levels of salary and incentive opportunity.  For example, a manager
grade level 15 who spends 6 months at a salary level of 75,000 with a 15%
maximum total incentive opportunity, who is promoted to a Director level for the
remaining 6 months of the year with a salary of 90,000 and a 20% maximum total
incentive opportunity would show the following calculation if all revenue growth
objectives, EPS objectives and BUC objectives were fully met.

.15 X 75,000 X 50% (i.e. 6 months of the year) = 5,625; Plus
.20 X 90,000 X 50% (i.e. 6 months of the year) = 9,000
Total pro-rated incentive opportunity = 14,625

7.               There are multiple EPS and BUC targets (or performance levels)
associated with the incentive opportunity for each participant.  The targets are
absolute thresholds and there is no pro-rata incentive opportunity award between
target levels.

8.               EPS targets are stated in whole cents (USD) per share as
reported in the SEC filings of the company.  EPS targets are calculated after
MIP payments and may include or exclude one-time gains/losses that affect the
fully diluted EPS reported.  The Compensation Committee of the Board of
Directors makes the decision as to what one-time items may be included or
excluded from EPS calculations used to determine the MIP calculations. If the
actual FY 2006 EPS (after MIP payments) would be less than the minimum EPS
defined by the Compensation Committee of the Board of Directors, all MIP
incentives will be proportionally reduced to ensure that the EPS (after MIP
payments) is no less than the minimum EPS.

8


--------------------------------------------------------------------------------




9.     MIP incentives are paid on a yearly basis, after the close of the fiscal
year and public announcement of the fiscal year earnings.

10.   BUC targets are stated as a percentage of the BU’s revenue, accurate and
rounded to two decimal points.  Revenue growth objectives are stated in local
currency.  The BUC targets for each BU are set by the appropriate COO and
approved by the ExCo and may be different from the budget for FY2006.  Only the
ExCo may approve BUC and DSO targets.

11.   If a question arises regarding SITEL’s calculation of incentive pay and/or
denial of incentive pay, all concerns must be directed in writing to the ExCo
clearly outlining your position and authority supporting your position.  All
written appeals should be received by ExCo within 30 days after the decision
awarding and/or denying incentive pay under the Plan.  The ExCo will review any
and all written communication and make a final and binding decision on your
entitlement to incentive pay within 30 days of receiving the appeal.

12.   Unless otherwise provided by state or local law, participants in the
FY2006 MIP must be employed at SITEL at the time the payment of incentives is
made and have not, himself or herself, served notice of termination at the time
the payment falls due.  If a participant is terminated or leaves his/her
employment at SITEL prior to the payment of incentives, the person is not
entitled to any MIP payment.

13.   ExCo’s written approval is required for any additions to the list of
eligible participants in the MIP and any exceptions to the 2006 MIP Plan
opportunity matrix.

14.   Eligible participants are employees who are typically in Grade 15 and
above.  Employees classified as a Manager and/or Director, must also be a direct
report to the Business Unit Leader or SWW Division Head to be considered an
eligible participant.  Any requested exceptions, for example, grade 15 and above
sales employees, must be approved in writing, by name and incentive opportunity,
by the ExCo.

15.   Nothing in this document is meant to create a contract of employment for
one year or for any specific period of time.  All SITEL employees remain
“employees at will”, and either SITEL or the employee may terminate the
relationship at any time, with or without cause, unless statutory provisions in
the relevant country dictate otherwise, and unless, if applicable, otherwise
specified in the employee’s individual written employment agreement and subject
to any notice periods in such individual written employment agreement.

16.   Unless otherwise provided by state or local law, SITEL reserves the right
to withhold any incentive payments under this plan in individual cases in the
event an employee’s performance review is not completed by the established
FY2006 deadline.

17.   Unless otherwise provided by state or local law, SITEL reserves the right
to withhold or pro-rate any incentive payments under this plan in individual
cases in the event an employee’s performance does not comply with SITEL’s core
values as stated in the

9


--------------------------------------------------------------------------------




company’s literature, SITEL’s policies and procedures as stated in Parachute, or
the SITEL Leadership Model as defined in SITEL’s performance management
program.  This reserved right is in addition to any other disciplinary action
SITEL may deem appropriate. Any such performance deficiency will wherever
possible be communicated in advance of the end of the measurement period.
Payment eligibility under the FY2006 MIP may be resumed upon correction of the
performance deficiency.

18.   SITEL reserves the right to amend or discontinue the FY2006 MIP at any
time.

19.   Excluding EPS, which is a measurement, determined solely by the
Compensation Committee of the Board of Directors, the determination whether any
financial objective under the FY 2006 MIP has been met or exceeded shall rest
with ExCo, whose determination shall be final.

22.   The ExCo has the right to adjust individual MIP payment criteria, within
the limits set by the Compensation Committee, to accommodate unusual situations
that may arise due to reassignment of MIP participants to different BUs or
different roles within SITEL, or any other unforeseen circumstances that were
not contemplated at the time of adoption of this MIP.

10


--------------------------------------------------------------------------------




MANAGEMENT INCENTIVE PLAN (MIP) 2006 ACKNOWLEDGEMENT

I acknowledge that I have read, understand and accept the Management Incentive
Plan (“MIP”) 2006.  I further acknowledge that the applicable EPS, BUC, DSO and
individual targets as well as all other applicable targets/goals have been
communicated to me.

I also understand that this plan supersedes all previous written and unwritten
compensation plans.  I further acknowledge that only the ExCo has the right to
adjust, modify and/or change individual incentive compensation plans. Any
changes and/or modifications to this MIP must be in writing and signed by the
ExCo.  I understand that nothing in this MIP in any way creates an express or
implied contract of any kind between SITEL and any other employee.  I
acknowledge that the terms and conditions of the MIP are considered confidential
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation without the express written permission from the
Exco.

 

 

 

Participant Signature

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Participant Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HR Signature

 

Date

 

 

BUC Performance Levels

 

Percentage of BUC

BUC Low Target

 

 

BUC Target

 

 

BUC High Target

 

 

DSO Target

 

 

 

11


--------------------------------------------------------------------------------